METHOD FOR PRODUCING LITHIUM TITANIUM PHOSPHATE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 3/4/2022:
Claim 1 has been amended; claim 7 has been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn.

Reasons for Allowance
Claims 1-4 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7, and 9 were rejected under 35 U.S.C. 103 as being unpatentable over Holzapfel et al. (US 2012/0295168 Al) and further in view of Yamada et al. (JP 2012- 036049 A). Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Holzapfel et al. (US 2012/0295168 Al) and Yamada et al. (JP 2012-036049 A) and further in view of Dashjav et al. (Solid State Ionics, 321, (2018), 83-90). Claims 11 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Holzapfelet al. (US 2012/0295168 Al) and Yamada et al. (JP 2012-036049 A) and further in view of Barker et al. (US 7,060,206 B2).
The present invention as claimed differs from the method of Holzapfel, in that a raw material mixed slurry (1) further comprising a polycarboxylic acid surfactant is prepared in the first step, while in the method of Holzapfel, the raw material mixed slurry (1) is prepared without adding a polycarboxylic acid surfactant. 
Further, in the method of Holzapfel, step c) corresponding to the claimed second step heat of treating a raw material mixed slurry is a "hydrothermal method" (paragraph [0032]), namely, the method of carrying out the reaction at a high temperature and under high pressure so that TiO2 is dissolved in the solvent in step c). See paragraph [0033] which states: "the first reaction step c) ... solubilizes the otherwise inert TiO2." Thus, it is not necessary at all in the method of Holzapfel to add any surfactant, as required in the present invention, for highly dispersing TiO2 in the solvent. Moreover, in the claimed second step, as amended herein, the heat treatment is carried out at the temperature of 50°C to 105°C, and a "hydrothermal method" is not used.
Since Holzapfel teaches that TiO2 is dissolved by the hydrothermal method in step c), those skilled in the art do not add a surfactant to highly disperse TiO2 in step a) or step b) of Holzapfel, and thus, there is no reasonable reason or necessity to further add a surfactant in Holzapfel. 
Moreover, the methods of Holzapfel and Yamada are very different from each other. In the method of Yamada, when a heat-treated product, which is obtained by heat treatment of a raw material mixture, is subjected to wet pulverization treatment by a media mill, and the reason why a polycarboxylic acid surfactant is added to the heat-treated product is that the pulverization can be performed efficiently (paragraph [0036]). In the method of Holzapfel, in steps a) and b) before step c), wet pulverization treatment is unnecessary and is not carried out. Holzapfel does not disclose at all that the wet pulverization treatment is carried out before a spray drying treatment after step d). Also in the present invention, wet pulverization treatment is not carried out by a 
In the present invention, the surfactant added in the first step has a function of being selectively adsorbed on the particle surface of titanium dioxide particles and highly dispersing the titanium dioxide to the raw material mixed slurry (1), and in the heat treatment in the second step, titanium phosphate represented by the general formula (2) described later can be produced in the state of the titanium dioxide being highly dispersed. Moreover, in the method for producing a lithium titanium phosphate according to the present invention, due to the synergetic effect of the heat treatment in the second step and the surfactant remaining in the raw material heat-treated slurry (2) and the lithium- containing heat-treated slurry (3), the viscosity of the lithium-containing raw material heat-treated slurry (3) becomes low. Hence, in the spray drying treatment in the fourth step, deposition of the slurry inside a spray dryer decreases remarkably. Therefore, there is no technical motivation or reason to combine the method of Holzapfel with the method of Yamada, and that even if the method of Holzapfel is combined with the method of Yamada, it is considered that the combination cannot satisfy all the requirements in the claimed steps because none of the cited references discloses the addition of a polycarboxylic acid surfactant in the claimed timing and manner.
As such, the Applicant has overcome the prior art of record and rejections under 35 USC 103 have been withdrawn and claims 1-4 and 8-12 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729